Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

                   DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                                8/4/16
No. 16-BG-467

IN RE: KAREN A. CACO,
                      Respondent.
Bar Registration No. 992216                       DDN: 284-15

BEFORE:       Glickman, Associate Judge, and Nebeker and Farrell, Senior Judges.

                                      ORDER
                               (FILED - August 4, 2016)

       On consideration of the certified order suspending respondent from the
practice of law in the state of Florida for a period of one year, this court’s June 3,
2016, order suspending respondent pending further action of the court and
directing her to show cause why the functionally-equivalent reciprocal discipline
of a one year suspension with a fitness requirement should not be imposed, the
statement of Disciplinary Counsel regarding reciprocal discipline, the statement of
respondent wherein she consents to the imposition of reciprocal discipline, and
respondent’s D.C. Bar R. XI, §14 (g) affidavit filed on June 30, 2016, it is

       ORDERED that Karen A. Caco is hereby suspended from the practice of law
in the District of Columbia for a period of one year nunc pro tunc to June 30,
2016. Reinstatement is contingent upon a showing of fitness. See In re Sibley,
990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies to all cases in
which the respondent does not participate).

                                     PER CURIAM